— Proceeding pursuant to CPLR article 78 to review a determination of the respondent City Manager of the City of Poughkeepsie, dated June 13,1983, which, upon adopting the findings and recommendation of a hearing officer, found petitioner guilty of certain charges, and terminated his employment as a bus driver.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination is supported by substantial evidence and in view of the over-all record the penalty of dismissal was not disproportionate to the offense. Moflen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.